DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 12, after the word “regards”, the word “to” need to be added for proper meaning.  Similar problem exists with claim 7 at line 13. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arakawa et al., (U.S. Patent # 8,285,952).
Regarding claim 1, Arakawa disclose a storage system adapted to perform rebuilding, comprising multiple storage devices to store data and a controller to process data that is input to or output from the storage devices, wherein, when failure has occurred in one of the 
Regarding claim 2, Arakawa disclose, wherein: the first period includes a period before start of the rebuilding, and the second period is a period after start of the rebuilding (col. 12, lines 1-23, 43-46).
Regarding claim 3, Arakawa disclose, wherein: order of the rebuilding is determined based on access frequencies for the first period, and order of the rebuilding is changed if an access frequency for the second period has exceeded a predetermined value (col. 10, lines 13-33, 39-43). 
Regarding claim 5, Arakawa disclose, wherein, upon having received an access request, the controller repairs a data piece of the access request received as well as data pieces in a storage region corresponding to the same rebuild management unit including the data piece (col. 12, lines 25-46).
Regarding claim 6, Arakawa disclose, comprising the storage devices, the controller, and nodes interconnected via a network, wherein: multiple pieces of data and redundant data for repairing the data are stored in storage devices on at least two or more nodes, failure in one of the storage devices is failure on a node, when failure has occurred in one of the nodes, the controller on a node that is free from failure collects pieces of data and redundant data from multiple nodes and performs data repair (col. 7, lines 33-50).
Regarding claim 7, Arakawa disclose a data processing method for use in a storage device adapted to perform rebuilding, comprising multiple storage devices to store data and a controller to process data that is input to or output from the storage devices, wherein, when failure has occurred in one of the storage devices, the controller repairs data stored in a storage device in which the failure has occurred, based on data and redundant data stored in other multiple storage devices, wherein: the controller repairs data for which an access request has been issued, returns a reply to the source of the access request, and stores the repaired data (Fig. 1, col. 5, lines 32-54, a storage system, a storage controller, main processor, col. 7, line 35-40, stored data is lost due to a failure of a disk in a parity group, the lost data stipe can be recovered, col. 10, lines 10-33, detects a failure of a disk); as regards data for which access is not requested, the controller executes rebuilding of storage regions corresponding to rebuild management units in priority-based order (Fig. 24, col. 10, lines 10-33, detects a failure of a disk, storage controller checks the access information for the affected area in order to obtain access .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 9,697,081 to Miyamae relates to data storage and recovery. A processor is configured to acquire, when a first fault has occurred in a first storage device, the first storage to be used in recovery of the first storage device from a plurality of first storage control devices.
U.S. Patent application Publication # 2019/0146875 to Harrington et al., relates to machine logic for storing a plurality of files across multiple disk devices of a RAID array and checksum data for the files. The machine logic rules assign priority values to each file based on one or more attributes of the files. The priority values are used to determine the order in which files are built using checksum data so that the most important files are rebuilt first.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114